DECISION
The application of the above-named defendant for a review of the sentence of 5 years imposed on July 14, 1982, was fully heard and after a careful consideration of the entire matter it is decided that:
*15DATED this 18th day of January, 1983.
The sentence be amended to 5 years with 4 years suspended.
The amendment is based upon the fact the Defendant previously admitted committing a crime and the charges were dropped; however, the deferred imposition of sentence appeared in the presentence report.
This Board also finds that there is some doubt, according to the records, that the Defendant was even guilty of felony theft. He could have been charged with unauthorized use of a motor vehicle, which is a misdemeanor.
In a letter to this Court, the Deputy County Attorney recommended a suspension of a portion of the sentence and likewise, Mr. Donald Hossack, the Detective who investigated the case, recommended that the remainder of the sentence be suspended.
The 5-year sentence imposed was excessive under the circumstances.
We wish to thank Mr. Pat Sherlock, Attorney at Law, for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, Mark Sullivan